Interim Decision #1636

or

KOZTELCZI1

In Adjustment of Status Proceedings

A-124917'82
Decided by Deputy Aeeoeiate Commissioner September.6, 1966
The statutory requirement that an applicant for refugee classification and for
adjustment of status pursuant to the' proviso to section 203(a) (7), Immigration and Nationality Act, as amended by P.L. 89-236, have been continuously physically present in the United States for a period of at least two
years prior to application for adjustment of status, does not mean that such
continuous physical presence must have been immediately preceding the date
of the application.

The applicant seeks adjustment of status under the proviso to section 203(a) (7) of the Immigration and Nationality Act, as amended
on October 3, 1965 by Public Law 89-236. The District Director at
Miami, Florida, on March 2, 1966, entered an order denying the
application, on the ground that the applicant had not been continuously physically present in the United States for a period of at
least two years prior to his application for. adjustment of status, as
required by that seetion. in reaching that decision the District Director concluded that the two-year period of continuous physical

presence specified in the proviso*to section 203(a) (7) of the Act, as
amended, must have been acquired immediately preceding the application for adjustment of status.
The case has been certified to me by the District Director for
review, pursuant to 8 'OM 103.4.
Section 203(a) (7) of the Immigration and Nationality Act, as
amended, reads as follows:
Conditional entries shalt next be made available by the Attorney General,
pursuant to such regulations as he may prescribe and in a number not to
exceed 6 percentum of the number specified in ;faction 201(a) (II), to aliens
who satisfy an Immigration and Naturalization Service officer at an examination In any non-Communist or non-Communist-dominated country, (a) that
(I) because of persecbtion or fear of persecution on account of race, religion,
or political opinion they have fled (I) from any Communist or Communist-

dominated country or area, or (II) from any country within the general area

785

Interim Decision *1636
of the Middle East, and (11) are unable or unwilling to return to such country
or area on account of race, religion, or political opinion, and (ill) are not
nationals of the countries or areas in which their application for conditional
entry is made; or (B) that they are persons uprooted by catastrophic natural
calamity as defined by uie President who are unable to return to their usual
place of abode. For the purpose of the foregoing the term 'general area of
the Middle East' means the area between and including (1) Libya on the
west, (2) Turkey on the north, (3) Pakistan on the east, and (4) Saudi
Arabia and Ethiopia on the south: Provided, That immigrant visas in a
number not exceeding one-half the number specified in this paragraph may
be made available, in lieu of conditional entries of a like number, to such
aliens whO have been continuously physically present in the United States
for a period of at least two years prior to application for adjustment of status.

Section 245.4, Title 8, Code of Federal Regulations provides:
The provisions of section 245 of the Act and this Part shall govern the
adjustment of status provided for in the proviso to section 203(a) (7) of the
Act. Processing of applications for adjustment under the proviso to section
203(a) (7) and this section shall be initiated in each district in the chronological order in which the applicants last arrived in the United States. An
alien who claims he is entitled to a preference status pursuant to the proviso
to section 203(a) (7) of the Act shall execute and attach Form I—sooa.,
Application for Classification as a Refugee under the Proviso to Section
203(a) (7), Immigration and Nationality Act. The determination as to whether
an alien is entitled to the claimed preference status shall be made by the
district director; no appeal shall lie from his determination. -

Section 245.1(d), Title 8, Code of Federal Regulations, provides,
in pertinent part, as follows:
An alien who claims preference status under the proviso to soctioi, 202(a)
(7) of the Act is not eligible for the benefits of section 245 of the Act and as
provided in §245.4, unless the district director has approved the alien's
Application for Classification as a Refugee under the Proviso to .Section
203(a) (7), InuulgratIon and Nationality lot_

From the foregoing citations it is clear that, in order to qualify for
the adjustment of status which he is seeking, the alien must establish
that: (1) he is a refugee as described in section 203 (a) (7) ; (2) he
has had the period of continuous physical presence required by the
proviso to that section; and (3) he is otherwise eligible under section •
245 and relating regulations in 8 CFR 245.
The applicant filed his application for adjustment of status as a
permanent resident on January 18, 1966. In conjunction therewith
he also submitted Form I-590A, Application for Classification as a
Refugee under the Proviso to Section 203(a) (7), Inunigration and
Nationality Act, as amended.
The applicant is a 61-year-old native of Poland and citizen of
Cuba. At an interview by an. immigration officer at Miami on March
1, 1966, in connection with his applications, he testified that he had
786

Interim Decision 41636
emigrated to Cuba from Poland on February 11, 1926, and had become a Cuban citizen. in 1933. In Cuba he had engaged in the textile
business and had owned the building in which the business was
located, valued in excess of $20,000. He had also owned an apartment house valued at more than $25,000, which had been expropriated by the CastrO Government. The applicant further testified that
for some time before he last left Cuba he had become disillusioned
with the way the Castro Government was developing; that he became
convinced it was Communist; that because of his own political convictions he could not live under a Communist-dominated government,
and for that reason he decided to come to the United States. He
stated that he had no trouble coming here from Cuba, as he already
hacr a valid visitor's visa in his passport; that he entered the United
States on January 22, 1961; that he has remained here continuously
since that date except for an absence between May 14, 1964 and June
7, 1964, for the sole _purpose of attending the unveiling of a headstone at the grave site of his mother in Israel on the first anniversary
of her death.

In his application ftir classification as a refugee, the applicant has
indicated that he is unwilling to return to Cuba because of his antiCommunist convictions.
The records of this Seriice confirm the applicant's admission as a
temporary visitor on January 22; 1961, and that on September 13,
1961- he was granted permission by* the Service to remain in this
country indefinitely, pursuant to Service policy which had been

adopted with respect to refugees from Cuba. The applicant's file
further reflects that the applicant sought permission to depart temporarily from the United States and return; that pursuant to his
request, Form 1-512 Authorization. for Parole of an Alien into the
United States Pursuant to section 21•(d) (5) of the Iminigration and
Nationality Act was issued on March 30, 1964; that the applicant,
armed with this adiance authorization for parole, departed from the
United Stales on May 14, 1964; that he returned on June•7, 1964, at
which time he surrendered the advance authorization. for parole
(Fenn 1-512), and was paroled into the United States for an indefinite period.
The applicant's testimony concerning the circumstances of his last
departure from Cuba, and the reason he has given for his unwilling
ness to return to that country, have been accepted as credible. Therefore, the applicant is a refugee within the contemplation of section

en

203 (a)
(A) of the Act, in that he fled' from a Communist or Communist-dominated country (Cuba) because of persecution or fear of
persecution on account of his anti-Communist political beliefs, and
787

Interim Decision *1636
he is unwilling to return to that country on account of his political
opinion.
As indicated previously, the applicant was inspected and admitted
to the United States when he arrived on January 22, 1961, and he
was inspected and paroled into the United States when he last arrived in the United States on June 7, 1964. He has•been examined
and medically passed by physicians of the United States Public
Health Service. He has been found to be admissible in all other
respects (if an immigrant visa is available), after interview by a
Service officer. Thus, if an immigrant visa is immediately available
the applicant would appear to meet the requirements of section 245

of the Act, and the implementing regulations, for adjustment of
status.
The nonpreference portion of the immigrant visa numbers available to natives of Poland is oversubscribed, and the applicant has
requested that he be considered for a preference classification under
the proviso to section 203(a) (7). Since he has been found to be a
refugee within the purview of section 203(a) (7) (A), the only question which remains is whether the applicant has "been continuously
physically. present in the United States for a period of at least two
years prior to application for adjustment of status", as required by
the proviso to section 203(a) (7).
The District Director's decision is based upon his interpretation
that eligibility for adjustment pursuant to the proviso to section
203(a) (7) requires that the two-year period of continuous physical
presence in the United States must occur immediately preceding the
date of the application for adjustment of status. The District Director expressed concern that any other interpretation might result in
ridietilous consequences whereby an alien who had at one time spent
two continuous years physically present in the United States and had
subsequently absented himself from this country for several years
because of business interests, might return and claim eligibility under the proviso because of his .prior period of continuous physical
presence.
Since the application for adjustment of status was filed on January 18, 1966 and the applicant had been absent from this country
from May 14, 1964 to June 7, 1964, within the two-year period preceding the filing of the application, the District Director felt he was
compelled to deny that application. I do not concur in this interpretation, nay do I believe the expressed concern is warranted.
A comparison of the wording of the proviso ,with the wording of
section 244(a) (1) of the Immigration and Nationality Act, as
amended, reveals an obvious difference in language. The latter sec788

Interim Decision #1936
tion, dealing with the privilege of-suspension--of- deportation„also
requires a specified period of continuous physical presence in the
United States as a prerequisite to eligibility for the benefit sought.
However, the proviso to section 203(a) (7) states that it is applicable

to "aliens who have been continuously physically present in the
United States for a period of two years prior to application for
adjustment." Section 244(a) (1), by contract specifies that an application for suspension of deportation may be granted in the case of an
alien who, inter cilia, "has been physically present in the United
States for a continuous period of not less than seven years immediately preceding the date of mech. application. . . ." (Underscoring
added)
The conclusion is inescapable that Congress would have used in the
proviso to section 203(a) (7) language similar to that found in section 244(a) (1), had Congress desired that the period of continuous
physical presence required Of refugees seeking adjustment of status
must be immediately preceding the application for adjustment. In
the absence of such language in the proviso or of a clear indication in
the legislative history that such language was intended by Congress,
the "plain meaning" rule of statutory construction dictates that the
proviso does not require that the. two-year period of continuous
physical presence must be immediately prior to application for
adjustment.
With respect to the concern expressed by the District Director, hi
the example cited by him, it`is my opinion that he would be justified
in holding that only physical presence in the United States which is
a consequence of the alien's flight in search of refuge, could be considered as qualifyine- physical presence within the purview of the
prcivisoi and that Iiibalien who departed from the United States and
returned must establish that during• his absence there has been no
change in his status as a refugee, as defined in section 203(a) (7).
In the instant case, I find that the applicant entered the United
States on January 22, 1961, seeking refuge from the Communist
government of Cuba; that he was physically present here uninterruptedly from that date until May 14, 1964, a continuous period in
excess of two years; that his departure from the United States on
May 14, 1964 and return on June 7, 1964, with advance authorization
from the Service for his parole upon his return to this country, evi- dances that it was not his intent to give up his haven in the United
States; and that this brief absence does not negate the fact that the
applicant had acquired the continuous physical presence of at least
two years prior to his application, required by the proviso to section
203(n) (7).
789

Interim' Decision #1636
Having determined that the applicant is classifiable as a refugee,
that he is in all respects eligible for adjustment of status under section 245 of the Immigration. and Nationality Act, as amended, and
under the proviso to section 203(a) (7) of that Act, including the

continuous physical presence requirement of the proviso, it is concluded that the Application for Classification as a Refugee and the
Application for Status as Permanent Resident should be granted.
ORDER: It is ordered that the Application for Classification as a
Refugee under the proviso to section 203(a) (7) of the Immigration
and Nationality Act, as amended, be granted.
it is further ordered that the Application for Status as Permanent Resident pursuant to the proviso to section 203 (a) (7) and section 245 of the Immigration and Nationality Act, as amended, be
granted.

790

